   Case 2:21-cv-00007-DAK Document 8 Filed 03/16/21 PageID.36 Page 1 of 2




    IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                       CENTRAL DIVISION


STEVEN G. BARKUS,
                                                          MEMORANDUM DECISION AND
                 Petitioner,                               ORDER DENYING LEAVE TO
                                                          PROCEED IN FORMA PAUPERIS
                        v.                                        ON APPEAL

JEFFREY H. ROSENLUND,                                           Case No. 2:21-CV-7-DAK

                 Respondent.                                     Judge Dale A. Kimball




          This matter is before the court on Petitioner Steven G. Barkus’ Motion to Proceed In

Forma Pauperis. On January 22, 2021, this court denied Petitioner’s Habeas Corpus Petition

brought pursuant to 28 U.S.C. § 2241. Petitioner then filed a Notice of Appeal on March 12,

2021. Because Petitioner’s Motion to Proceed In Forma Pauperis was filed the same day as his

Notice of Appeal, the court construes it as a motion for leave to proceed in forma pauperis on

appeal.

          Pursuant to Rule 24 of the Federal Rules of Appellate Procedure, “a party to a district

court action who desires to appeal in forma pauperis must file a motion in the district court.”

Fed. R. App. 24(a)(1). Rule 24(a) further requires the party to attach an affidavit that “(A) shows

in the detail prescribed by Form 4 of the Appendix of Forms the party’s inability to pay or to give

security for fees and costs; (B) claims an entitlement to redress; and (C) states the issues that the

party intends to present on appeal.” Id.
   Case 2:21-cv-00007-DAK Document 8 Filed 03/16/21 PageID.37 Page 2 of 2




        Instead of filing Form 4 of the Appendix of Forms, Petitioner filed a form typically used

to proceed in forma pauperis at the district court level. While this form provides relevant

information regarding Petitioner’s income and Petitioner’s information may be sufficient to meet

the financial requirements of Rule 24(a)(1), Petitioner has not attempted to meet the requirements

of Rule 24(a)(1)(B) or (C). Under these requirements, Petitioner must address his entitlement to

redress and the issues he intends to present on appeal. The court finds no good faith basis for

Petitioner’s challenge to the court’s Memorandum Decision and Order finding his petition to be

barred by the statute of limitations. Because Petitioner has not met the requirements of Rule 24,

the court DENIES his motion to proceed in forma pauperis on appeal.

        Under Rule 24(a)(5) of the Federal Rules of Appellate Procedure, Petitioner may file a

motion to proceed on appeal in forma pauperis in the Court of Appeals within thirty days of

service of this denial.

        DATED this 16th day of March, 2021.

                                             BY THE COURT:


                                             ________________________________
                                             DALE A. KIMBALL
                                             United States District Judge
